DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment filed 02/09/2022 is under consideration.
Claims 1-15 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8062667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections/Rejections Withdrawn
The nonstatutory double patenting as being unpatentable over claim(s) 1-55 of US 8062667 has been withdrawn in view of the terminal disclaimer filed 02/09/2022.

Maintained Rejections
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-55 of US 8062667. 

The claims of the ‘667 patent teach an aqueous pharmaceutical suspension composition suitable for oral ingestion comprising: 
(i) a particulate matrix comprising a particulate drug-ion exchange resin complex and a water insoluble polymer or copolymer, or hydrophilic polymer, said particulate matrix capable of passing through a number 40 mesh screen,
said drug-ion exchange resin complex comprising a pharmaceutically acceptable drug bound to a pharmaceutically acceptable water insoluble ion exchange resin to form said drug-ion exchange resin complex, said ion exchange resin being selected from 
(A) a sulfonated copolymer comprising styrene and divinylbenzene, and
(B) a copolymer comprising styrene and divinylbenzene having quaternary ammonium functional groups,
wherein said water insoluble polymer or copolymer, or hydrophilic polymer is present in an amount of about 3% to about 30% by weight, based on the weight of said drug-ion exchange resin complex
(ii) a cured, high tensile strength, water permeable, water insoluble, non-ionic polymeric diffusion barrier coating over said particulate drug-ion exchange resin complex—water insoluble polymer or copolymer, or hydrophilic polymer matrix defined in (i), said cured barrier coating applied as an aqueous dispersion and comprising 
(a) a polyvinylacetate polymer
(b) a stabilizer, and

(iii) a pharmaceutically acceptable aqueous suspension base wherein said particulate drug-ion exchange resin complex and said water insoluble polymer or copolymer, or hydrophilic polymer covered with said cured barrier coating as defined in (ii) is suspended in said aqueous suspension base.
The aqueous suspension may further comprise an uncoated drug-ion exchange resin complex which is methylphenidate and which is the same as the drug in the ion exchange resin (claim 9).
The claims of the ‘667 patent teach a more specific barrier coat but the claims teach all of the structural features required by the invention as set forth in instant claim 1. Therefore, one skilled in the art would consider the presently claimed invention to be an obvious variant of the invention claimed by the ‘667 patent.

Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 8287903 in view of Hirsh, US 20050181050 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘903 patent teach a methylphenidate aqueous suspension (claim 1) comprising (a) a sustained release, cured, water-permeable, water-insoluble, non-ionic, polymeric diffusion barrier coated methylphenidate-ion exchange resin complex—matrix, wherein the cured diffusion barrier coating comprises about 70 to about 90% polyvinylacetate, about 2.5 to about 
The claims of the ‘903 patent teach a more specific barrier coat and release profile but the claims teach all of the structural features required by the invention as set forth in instant claim 1  and 9except for the ion exchange resin being of a size capable of passing through a number 40 mesh screen.
However, this feature was known for similar drug loaded ion exchange resins for oral administration as evident from Hirsh. Hirsh teaches the size of ion exchange particles should be, preferably below about 150 micron (40 standard mesh). See Hirsh, e.g., abstract, 0010 and 0042. This enables oral formulation of extended release particles based on coated ion exchange resins (Hirsh, e.g., 0007), do not require impregnating agents to ensure the integrity of the extended release coat (Hirsh, e.g., 0008) for formulations which produce therapeutic effect over 12 hours (Hirsh, e.g., claim 10). Extended release coated resin particles will not burst prematurely in aqueous suspension (Hirsh, e.g., 0044). 
It would have been prima facie obvious at the time the presently claimed invention was made to employ ion exchange particles having a size below 150 micron and therefore capable of passing through a size 40 screen mesh in the liquid suspension dosage forms claimed in the 
Therefore, one skilled in the art would consider the presently claimed invention to be an obvious variant of the invention claimed by the ‘903 patent.

Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 8465765 in view of Hirsh, US 20050181050 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach methylphenidate aqueous extended release oral suspension comprising (1) an immediate release methylphenidate component, (2) a sustained release methylphenidate component comprising a water-insoluble, water-permeable, pH-independent, barrier coated methylphenidate-ion exchange resin complex, and (3) water (claim 1), wherein the barrier coating is a cured water-permeable, high tensile strength, water insoluble, barrier coating comprising a polyvinylacetate polymer and a plasticizer (claim 3), wherein the methylphenidate ion exchange resin complex is in a matrix (claims 5 and 10), and wherein the suspension includes uncoated methylphenidate ion exchange resin complex (claim 5). Amount of matrix polymer is found in claim 10. Barrier coating amount is found in claim 15.

However, this feature was known for similar drug loaded ion exchange resins for oral administration as evident from Hirsh. Hirsh teaches the size of ion exchange particles should be, preferably below about 150 micron (40 standard mesh). See Hirsh, e.g., abstract, 0010 and 0042. This enables oral formulation of extended release particles based on coated ion exchange resins (Hirsh, e.g., 0007), do not require impregnating agents to ensure the integrity of the extended release coat (Hirsh, e.g., 0008) for formulations which produce therapeutic effect over 12 hours (Hirsh, e.g., claim 10). Extended release coated resin particles will not burst prematurely in aqueous suspension (Hirsh, e.g., 0044). 
It would have been prima facie obvious at the time the presently claimed invention was made to employ ion exchange particles having a size below 150 micron and therefore capable of passing through a size 40 screen mesh in the liquid suspension dosage forms claimed in the reference patent with a reasonable expectation of success. Since the dosage form claimed by the reference patent includes extended release ion exchange resin complexed to drug with a barrier coating in a liquid suspension, one skilled in the art would have been motivated to use particles of ion exchange resin having a size suggested in Hirsh to ensure the integrity of the extended release coat with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Hirsh teaches the extended release particles will not burst in aqueous suspension.


Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 8778390 in view of Hirsh, US 20050181050 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
 The claims of the ’390 methylphenidate aqueous extended release oral suspension comprising an immediate release methylphenidate component, a sustained release methylphenidate component, and water, (claim 1), wherein the sustained release methylphenidate component comprises a water-insoluble, water-permeable, pH-independent, barrier coated methylphenidate-ion exchange resin complex, wherein the complex comprises methylphenidate bound to an ion exchange resin, and wherein the barrier coating is over the methylphenidate-ion exchange resin complex (claim 3), wherein the barrier coating is a cured water-permeable, high tensile strength, water insoluble, pH-independent barrier coating comprising a polyvinylacetate polymer and a plasticizer (claim 4), comprising about 70 to about 90% of polyvinylacetate by weight, about 2.5 to about 15% of a plasticizer by weight, and a stabilizer, based on the weight of the cured diffusion barrier coating (claim 5), wherein the methylphenidate-ion exchange resin complex is in a matrix formed by granulating said complex with at least one hydrophilic or hydrophobic polymeric matrix forming component (claim 8), wherein the immediate release methylphenidate component is a methylphenidate-ion exchange resin complex, wherein the complex comprises methylphenidate bound to an ion exchange resin, wherein the complex is 
The claims of the ‘390 patent teach a more specific barrier coat and release profile but the claims teach all of the structural features required by the invention as set forth in instant claim 1 and claim 9, except for the ion exchange resin being of a size capable of passing through a number 40 mesh screen.
However, this feature was known for similar drug loaded ion exchange resins for oral administration as evident from Hirsh. Hirsh teaches the size of ion exchange particles should be, preferably below about 150 micron (40 standard mesh). See Hirsh, e.g., abstract, 0010 and 0042. This enables oral formulation of extended release particles based on coated ion exchange resins (Hirsh, e.g., 0007), do not require impregnating agents to ensure the integrity of the extended release coat (Hirsh, e.g., 0008) for formulations which produce therapeutic effect over 12 hours (Hirsh, e.g., claim 10). Extended release coated resin particles will not burst prematurely in aqueous suspension (Hirsh, e.g., 0044). 
It would have been prima facie obvious at the time the presently claimed invention was made to employ ion exchange particles having a size below 150 micron and therefore capable of passing through a size 40 screen mesh in the liquid suspension dosage forms claimed in the reference patent with a reasonable expectation of success. Since the dosage form claimed by the reference patent includes extended release ion exchange resin complexed to drug with a barrier coating in a liquid suspension, one skilled in the art would have been motivated to use particles of ion exchange resin having a size suggested in Hirsh to ensure the integrity of the extended release coat with a reasonable expectation of success. The skilled artisan would have had a reasonable 
Therefore, one skilled in the art would consider the presently claimed invention to be an obvious variant of the invention claimed by the reference patent.

Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-43 of US 8956649 in view of Hirsh, US 20050181050 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘649 patent teach a methylphenidate aqueous extended release oral suspension, wherein said suspension has a single mean average plasma concentration peak and a therapeutically effective plasma profile for about 12 hours for d-methylphenidate (claim 1), wherein the suspension comprises an immediate release methylphenidate component and a sustained release methylphenidate component, wherein said sustained release methylphenidate component comprises a water-insoluble, water-permeable, pH-independent, barrier coated methylphenidate—ion exchange resin complex (claim 4), wherein the barrier coating is a cured water-permeable, high tensile strength, water insoluble, pH-independent barrier coating comprising a polyvinylacetate polymer and a plasticizer (claim 5), wherein the barrier coating (a) comprises from about 70 to about 90% of polyvinylacetate, about 2.5 to about 15% of a plasticizer, and a stabilizer (claim 6), wherein the methylphenidate—ion exchange resin complex is in a matrix formed by granulating said complex with at least one hydrophilic or hydrophobic polymeric matrix forming component (claim 10), wherein the immediate release methylphenidate component is an uncoated methylphenidate—ion exchange resin complex, optionally in combination with a 
The claims of the ‘649 patent teach a more specific barrier coat and release profile but the claims teach all of the structural features required by the invention as set forth in instant claim 1. Therefore, one skilled in the art would consider the presently claimed invention to be an obvious variant of the invention claimed by the ‘649 patent. The reference patent claims do not expressly teach the barrier coating present in an amount of from about 25-50% w/w.
Hirsh teaches the size of ion exchange particles should be, preferably below about 150 micron (40 standard mesh). See Hirsh, e.g., abstract, 0010 and 0042. This enables oral formulation of extended release particles based on coated ion exchange resins (Hirsh, e.g., 0007), do not require impregnating agents to ensure the integrity of the extended release coat (Hirsh, e.g., 0008) for formulations which produce therapeutic effect over 12 hours (Hirsh, e.g., claim 10). Extended release coated resin particles will not burst prematurely in aqueous suspension (Hirsh, e.g., 0044). Hirsh teaches effective amounts of barrier coating for extended release will vary over the range of from 5-35% by weight. See Hirsh, e.g., claims 5 and 6. 
It would have been prima facie obvious at the time the presently claimed invention was made to employ ion exchange particles having a size below 150 micron and therefore capable of passing through a size 40 screen mesh in the liquid suspension dosage forms claimed in the reference patent with a reasonable expectation of success. Since the dosage form claimed by the reference patent includes extended release ion exchange resin complexed to drug with a barrier coating in a liquid suspension, one skilled in the art would have been motivated to use particles of ion exchange resin having a size suggested in Hirsh to ensure the integrity of the extended release coat with a reasonable expectation of success. Since the dosage form claimed by the reference 
Accordingly, the subject matter of claims 1-15 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant has argued each of the ‘903 patent, ‘765 patent, ‘390 patent, and ‘649 patent recite features which are not suggested in the present claims. 
This is not found persuasive. 
The claims of the reference patents teach aqueous extended release oral suspensions having the features claimed in the present application. The features additional features recited in the claims of the reference patents are not excluded from the scope of the presently claimed invention. Applicant has not pointed out any specific features of the presently claimed invention which serve to patentably distinguish the presently claimed subject matter over the subject matter claimed in the reference patent claims.
In response to Applicant’s argument that Hirsh does not provide motivation to select each of the elements recited in the present claims; Hirsh does not teach the coating having an elongation factor of about 125% to 400%; and long lists of possible drugs and coatings, it is noted that Hirsh was not relied upon for these reasons. Hirsh teaches the size of ion exchange particles should be, .

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615    

/SUSAN T TRAN/Primary Examiner, Art Unit 1615